I
wish first of all to express our satisfaction at your election,
which has accorded you the privilege of conducting the
debate at this fifty-fourth session of the General Assembly.
I wish also to express our conviction that your recognized
diplomatic and political experience will lead to creative
results.
I should also like to pay a tribute to the Foreign
Minister of the Eastern Republic of Uruguay, Mr. Didier
Opertti, whose diligence at the helm of the Assembly last
session not only bore witness to his professional abilities,
but also confirmed the commitment of that American
nation to the principles on which the United Nations is
based.
Exactly three years ago, on first taking the floor
here, I began by announcing that we were very close to
achieving peace in my country. Today I return to this
Assembly four months before my term of office expires
to summarize all that has transpired during the past three
years of changes, many of which Guatemalans could not
imagine when we signed the peace accords on 29
December 1996.
The first and most fundamental change that has
taken place has been in the hearts and minds of
Guatemalans, as can be seen in the way that the former
guerrillas have been brought back in from the cold and
are no longer outlaws, and in the return of the refugees.
After over three decades of an internal armed
conflict marked by extreme cruelty, a conflict which was,
among other things, an expression of profound and deep-
rooted political and ideological intolerance, all the
indications were that reintegrating the former guerrillas
was going to be a complicated and dangerous process.
Nevertheless, against all expectations, from the moment
the ceasefire took hold until the former guerrillas took
part in the electoral process, reintegration has taken place
in an atmosphere not only of security but also of
openness and tolerance on the part of all sectors of
society. I should also like to highlight here the attitude of
the Guatemalan army, which involved itself fully in the
negotiating process and made fundamental contributions
to it and then, once the peace accords had been signed,
not only complied fully with their provisions but was also
positive in its attitude towards them. By acting in
accordance with the spirit of the accords and not just the
letter, it encouraged reconciliation and peaceful
coexistence with its former adversaries.
At the local level, both the refugees and the former
guerrillas have returned to their towns and villages and
today, in many of those places, development committees
have been set up composed of returnees, former
guerrillas, former members of the civil patrols and former
members of the armed forces, all of them working
together to improve the lot of their communities by
striking at the roots of their problems.
9


Also, at the public policy level, peace has meant social
investment on a scale and of a quality unprecedented in our
country’s history. That investment has been effected in
accordance with the social ethic and the development logic
of the peace accords, and have also met the specific targets
set in those accords.
Thus we have gone farther than anyone has before.
We have gone as far as the most remote villages and
hamlets and brought them education, health services, roads,
electricity and water, though we know that much remains
to be done. What we have achieved so far has already
shown that if we can consolidate the opening to progress
which our country has made, we can quickly remedy the
effects of so very many years of backwardness.
We are also investing in the infrastructure and
facilities needed for production in order to improve the
country’s competitive position in the globalized world of
today. I would say that these two fundamental aspects I
have mentioned, the reintegration of the former guerrilla
forces into society and social investment, contain the
fundamental elements on which a new Guatemala will be
based.
Inherent to the processes through which the former
guerrillas have been reintegrated and the refugees have
been repatriated are reconciliation, tolerance, respect for
diversity and legal or otherwise agreed solutions to
conflicts.
The main thrust of public investment embodies a
social ethic based on the common good and a tangible
effort to improve access to opportunities for the least
regarded sectors. Thus both processes form the foundations
for maintaining and strengthening peaceful coexistence
between Guatemalans, which has been the most significant
qualitative result of the peace accords of December 1996:
on the one hand, a peaceful settlement to the conflicts and,
on the other, increasing efforts to redress the most serious
injustices and opportunities for development for all.
Nevertheless, our internal endeavours have taken place
in an adverse world economic context. As in almost every
other Latin American country, the economy in Guatemala
is experiencing a slowdown and a financial squeeze.
Together with the effects of the crises in various regions
and the persistent financial speculation that is constantly
chipping away at productive, job-creating investment, the
prices of our main export products have plummeted while
the cost of our imports, particularly oil, have gone up
substantially.
The negative impact of this situation particularly
affected the strata of our society who are least capable of
fending for themselves. This trend which is mainly caused
by external factors, has been compounded by the direct
and indirect effects of hurricane Mitch, which struck our
sister countries of Honduras and Nicaragua particularly
hard but also brought serious destruction to our own
country and seriously affected trade within the Central
American region, on which we are highly dependent.
As a result, the State’s efforts to boost development
cannot be as successful as they might otherwise be,
particularly when compared with our people’s
expectations. We have created investment incentives,
beginning with political stability, and going on to
education and training, creation of infrastructure and
provision of basic services. What has been accomplished
in the way of public works and public services has
generated tens of thousands of jobs. The work done on
the roads and highways and on the electrical grid and
telecommunications has significantly expanded the main
bases of our economy. As a result of all these and other
endeavours, the effects in our country of the negative
economic developments taking place abroad have been
less severe than in our sister countries that have stopped
growing or have experienced negative economic growth.
We have created a foundation that will have a
positive impact on the standard of living of the people,
and especially of the neediest. These beneficial results
will continue if we stay the course.
For even if we must continue to swim against the
current of the world economy, which is temporarily
impoverishing us, we have available internal resources
and can count on ongoing processes that are likely to
produce structural change, provided that the efforts made
over the past four years are consolidated, sustained and
continued.
The Peace Agreements are, for Guatemala, the
strategic elements of a profound, comprehensive and all-
embracing effort to change our country. They represent
the basic guidelines for the fundamental transformations
necessary to build a different Guatemala, one that is
profoundly democratic and committed to the integral and
sustainable development of its people.
The peace agenda is equivalent to the
democratization of the country, which is conceived as a
functional and participatory democracy encompassing the
political and cultural domains. A functioning democracy
10


involves reform of the State, and its participatory character
is what enables it to become a social democracy, which in
turn strengthens its functionality.
In this respect, I cannot fail to mention the substantial
increase in opportunities for popular participation that has
resulted from the establishment, as mandated in the peace
agreements, of over 15 multi-sectoral commissions, as well
as the measures taken to extend and complement structures
for the elaboration and adoption of public policy.
Also noteworthy are the efforts that have been made
to decentralize the State and strengthen local institutions
with a view to a rapprochement between the Government
and the people and to giving them a greater say in public
affairs.
Another fundamental process consists in the efforts
being made to build a multicultural, plurilingual and multi-
ethnic nation. This involves extremely complex work to roll
back centuries of exclusion, discrimination and racism, and
it presupposes profound cultural changes towards the
tolerance and respect necessary for our cultural diversity to
blossom and make the many contributions it can to our
national development without putting the unity of the
country at risk.
It has also been essential to redefine national security
and defence. This has involved re-examining principles and
rethinking the public security, national defence and
intelligence apparatuses. We have made progress in the
establishment of a new national civil police. This is a
professional body that is trained to focus on the protection
and defence of the individual and collective rights of
citizens and is sensitive to, and respectful of, ethnic,
cultural and linguistic diversities.
We have also further reduced our military forces,
cutting back the budget and dismantling bases and other
important elements of the military infrastructure, as
provided for in the Peace Agreements, with the full
concurrence and participation of the army.
The progress made in various areas is a source of
legitimate pride for all Guatemalans as well as for the
States that, as the Group of Friends, have supported us, and
in particular for the Organization, whose role as our partner
has enabled us to maintain optimism and hope in the
difficult task of building peace and development.
Guatemala has been able to benefit from the essence
of what the Organization does best: make available its good
offices and serve as a facilitator in the various phases of
the management of a conflict, act as an impartial
verifying agency, provide unconditional cooperation and
act as a trusted partner in assisting Member States to
resolve problems.
I wish to stress the paramount importance of the role
that has been played in Guatemala by the United Nations
Verification Mission in Guatemala, with a view to
ensuring progress in the implementation of the Peace
Agreements. The United Nations presence in our country
and the exercise of its advisory and verification functions
with impartiality and wisdom have contributed
significantly to the implementation of the various phases
of the commitments in the Peace Agreements.
Our Government attaches similar importance to other
initiatives that the United Nations has undertaken in
support of Guatemala’s society. Our country is a testing
ground for a new assistance framework that aims, among
other things, to impart greater consistency to the work of
the various agencies of the Organization. Our own
evaluation of the assistance we have received is highly
positive.
The number of activities the Organization is carrying
out in Guatemala is quite high and increasing. It is
therefore only fair to emphasize that the various agencies
have been able to mobilize a considerable amount of
additional resources from external sources.
Another positive contribution of the cooperation in
question is the tangible impact it has had, through both its
direct effects and its catalytic function in respect of public
expenditure and the policies carried out by the
Government.
I therefore wish to convey our deep appreciation to
the States Members of the United Nations, which have at
all times supported the efforts of the various sectors of
Guatemalan society to restore peace. Their political
backing has been fundamental to the success of those
efforts. I also extend my gratitude to the Secretariat, and
in particular to Mr. Kofi Annan, as well as to the
executive organs of the various agencies of the United
Nations system, which have interpreted the mandates of
the Organization and have demonstrated efficiency in
their execution.
Finally, we fully appreciate the value of the work of
other multilateral bodies such as the World Bank, the
International Monetary Fund, the Organization of



American States, and in particular the Inter-American
Development Bank, which has played a dual role as direct
source of financial assistance and organizer of the
Consultative Group for Guatemala.
The success achieved by intergovernmental bodies in
connection with the Guatemalan peace process is our basic
reason for reiterating our conviction that cooperation
between nations is indispensable in order to achieve peace
and development for our peoples. That is why Guatemala
remains firmly committed to the promotion of various kinds
of multicultural and multi-ethnic undertakings, not only in
the framework of the United Nations but also with respect
to various endeavours at the regional and hemispheric
levels.
One of the boldest and most challenging initiatives is
the one being undertaken by Central America to achieve the
economic and political integration of the region. Like the
other States that compose the Central American Integration
System, Guatemala is convinced that this strategic
association strengthens the region in its relations with an
increasingly competitive world, and it reiterates its
commitment to continue promoting actions to enhance the
effectiveness of Central American integration.
For those same reasons, Guatemala wishes to express
its unreserved support for the strengthening of our
Organization. We are firmly convinced that the United
Nations must be the principal forum responsible for
maintaining world peace. That is why we welcome the
Security Council’s prompt response to the crisis in East
Timor. We believe that United Nations involvement in such
situations confirms its functions as the sole organ
competent to decide on the action to be taken in cases
where the principle of non-intervention needs to be
interpreted with due regard to the existence of violations of
international humanitarian law.
In order that such functions be performed adequately,
we need an Organization that is strong and flexible, with
mechanisms and procedures that are capable of responding
to the challenges of new world realities. We must
accordingly reflect more deeply on the ideal design
structure of an Organization that must compensate for the
regional imbalances of power that have arisen in the post-
cold-war world. This also means that we should pursue the
reform of the Secretariat and of the intergovernmental
bodies of the United Nations, including the Security
Council.
We believe also that the United Nations should
continue to deal with the greatest unfinished task of the
twentieth century: wiping out world poverty. Together
with the multilateral financial agencies, our Organization
should play an indispensable role in ensuring that the
benefits of globalization are distributed on a democratic
basis, and that if we must all be exposed to the risks, we
should all be entitled to enjoy the benefits.
Guatemala appreciates the Organization’s
contributions to promoting an international climate
enabling disputes between and within States to be settled
peacefully. As a State Member of the United Nations,
Guatemala has always resolved all its international
disputes in a peaceful manner and in accordance with
international law.
We wish to reiterate to the Assembly our concern
about the situation of the 22 million inhabitants of the
Republic of China in Taiwan whose aspirations for
representation in international organizations have not been
satisfied.
We welcome the new impetus that has been seen in
the Middle East peace negotiations and we trust that they
will lead to a comprehensive resolution of all the
outstanding issues there. After so many years of conflict,
the countries of the region, including a future Palestinian
State, deserve to live in peace, security, harmony and
prosperity.
This is the last statement that I will make to the
General Assembly as the representative of my country,
and I should like to conclude by reiterating my people’s
gratitude for the solidarity shown to us in our efforts
towards peace and development. The support which the
peoples and Governments represented here have bestowed
upon us, together with the strenuous work of the United
Nations and its agencies, make us feel honoured, indebted
and motivated.
The fruit that our peace process has manifestly borne
in such a short time provides clear evidence of the
validity and relevance of the system and of the
fundamental, indispensable and inestimable importance of
the efforts of the Guatemalan people within the country
and of the unquestionable effectiveness of international
friendship in the form of respectful, timely and effective
cooperation in building a more democratic country and a
more equitable and united world.
12




